Citation Nr: 0301205	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  01-09 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
low back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disabilities of the veteran's left arm and leg.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The veteran testified before the undersigned Member of the 
Board in August 2002.  A transcript of the hearing has 
been associated with the claims folder. 

The Board observes that in written statements and in his 
testimony before the Board in August 2002, the veteran has 
raised allegations of error in previous decisions denying 
his claims.  The Board concludes that such statements 
might be construed as general allegations of clear and 
unmistakable error.  However, the veteran has not, to 
date, submitted a motion specifically requesting review of 
any Board decision on the basis of clear and unmistakable 
error.  See 38 C.F.R. § 20.1404.    


FINDINGS OF FACT

1.  In a decision dated in May 1984, the Board concluded 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for low 
back disability, left leg disability and left arm 
disability.

2.  Evidence associated with the claims folder since the 
Board's May 1984 decision does not bear directly and 
substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the claim.



CONCLUSIONS OF LAW

1. The Board's May 1984 determination that no new and 
material evidence to reopen the veteran's claims of 
entitlement to service connection for low back disability, 
left leg disability and left arm disability is final.  38 
U.S.C.A. § 7103 (West 1991 & Supp. 2002); 38 C.F.R. § 
20.1100 (2002).

2.  The additional evidence associated with the file since 
the Board's prior denial of the claim is not new and 
material, and the claim for service connection for low 
back disability, left leg disability and left arm 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above the veteran served from March 1944 to May 
1946.  Morning reports reflect that the veteran was 
unavailable for duty for periods during April 1944 and 
March 1946.  The veteran's discharge physical shows no 
musculoskeletal or neurological abnormalities.  

The veteran contends that he was injured during basic 
training in March 1944 when he fell 20 feet from an 
obstacle course wall and landed on his back.  He states 
that he was rendered unconscious and that he injured his 
head and back.  He has indicated that he received no 
treatment other than at the infirmary, and that no 
problems resulted except that he was gradually unable to 
tolerate standing still due to low back pain.  He argues 
that his current back disability is related to his fall 
during basic training.  The veteran also contends that he 
was involved in a flight accident in 1946, during which he 
was repeatedly whiplashed by a runaway target towing 
cable.  He maintains that he left forearm and left leg 
were injured during that incident and that his current 
disabilities are related to those injuries.

A December 1953 application for VA hospital treatment 
shows that the veteran sought treatment for hemorrhoids.  
There is no mention of complaints pertaining to a back 
disability or to a disability of the left arm and leg.

The veteran was seen by Robert E. DeLaval, M.D. in April 
1965, complaining of vague, bilateral backache of five 
years' duration.  He reported that if he arose during the 
night to urinate that he did not experience the pain.  The 
veteran did not provide a history of trauma.  The 
diagnosis was chronic prostatitis.  Dr. DeLaval indicated 
that although prostatitis was found, it appeared to be 
unrelated to the veteran's complaints.  He opined that the 
complaints of back pain appeared to be musculoskeletal and 
advised local heat.  He did not relate the veteran's 
complaints of back pain to any cause.  A hand written 
note, dated in May 1977, on the April 1965 treatment 
report indicates that the veteran had not been seen again 
by Dr. DeLeval.

Records from W.C. Hall, M.D. indicate that the veteran was 
seen in October and November 1971.  The final diagnosis 
was joint pain, cause undetermined.  

On VA orthopedic consultation in November and December 
1971, the veteran complained of discomfort in both elbows 
and his right knee for the past three months.  He stated 
that his symptoms occurred primarily upon arising in the 
morning or after sitting.  No abnormalities of either 
elbow or knee were found on physical examination.  Range 
of motion, circulation and neurological functioning were 
essentially normal.  X-rays revealed no bony or soft 
tissue pathology.  The examiner determined that the 
veteran's complaints reflected very early symptoms of a 
degenerative arthritis, without objective factors 
physically or radiographically. 

February and March 1977 records of treatment from the 
Imperial Beach Community Clinic show that the veteran 
presented with complaints of left arm numbness and pain.  
An accompanying letter indicates that the clinic held no 
other records pertaining to the veteran.

VA outpatient treatment notes from February 1977 reflect 
complaints of paresthesia in the left hand and an 
impression of possible carpal tunnel syndrome of the left 
arm.  A motor sensory examination was within normal 
limits.  The impression on X-ray studies was questionable 
old traumatic changes of the left wrist. 

In a March 1977 statement the veteran indicated that he 
had been injured during basic training when he fell from a 
20-foot obstacle course wall.  He reported that he had 
been taken to the infirmary but had felt well, so no 
treatment had been rendered.  He related that he had 
gradually experienced subsequent low back pain.  The 
veteran stated that a second accident two months prior to 
service discharge involved his being hit by an aircraft 
tow cable that had been cut by a shell fragment.  He 
indicated that the severed cable had struck his left 
forearm and foot.  He noted that he had suffered from knee 
pain since that time.

March 1977 records from the hospital at University of 
California, San Diego show that the veteran gave a several 
week history of arm pain and tingling in the left hand, as 
well as a past history of mild neck pain.  X-rays of the 
veteran's cervical spine revealed spondylolysis of C5-C6.  
An EMG report showed findings consistent with resolving C7 
radiculopathy. 

The RO sought records regarding medical treatment of the 
veteran in service in April 1977.  The National Personnel 
Records Center responded in May 1977 that there were no 
records of treatment at the William Beaumont General 
Hospital, nor were records of physical examinations or 
treatment found for the veteran.  

At a June 1977 VA examination, the veteran provided a 
history of his claimed in-service injuries.  He complained 
of recurrent back pain since age 20.  He stated that he 
had been found to have some deformity of the lumbar spine 
in 1967.  Diagnoses included history of laceration of left 
forearm, no significant residuals, recurrent low back pain 
with left lumbar radiculopathy and spondylolisthesis, 
first degree, L5-S1 with degenerative changes.  The 
examiner noted that no partial paralysis of the left arm 
or hand was found.

Review of the record reveals that entitlement to service 
connection for low back disability, left leg disability 
and left arm disability was denied by the RO in August 
1977.  

An August 1977 statement from the veteran relates his 
service history, to include a reiteration of his accounts 
of the incidents he claims occurred during 1944 and 1946.  
He also listed physicians who had rendered treatment for 
various complaints from 1955 to 1977.

The veteran received further treatment at the University 
Hospital in August 1977.  He gave a history of left 
forearm pain and numbness associated with left sided neck 
pan of six months' duration.  Spondylosis of the cervical 
spine was shown on X-rays and EMG findings were consistent 
with resolving C7 discopathy, left.

In a December 1977 letter, the veteran indicated that he 
had suffered from the effects of two in service accidents.  
He related his recent medical history and noted that he 
had developed pain and paralysis in his left arm and leg, 
pain and stiffness in his neck and severe low back pain 
during 1977.  He indicated that he would not have 
submitted a claim for service connection if he had not 
been laid off from his position as a marine test engineer.  
The letter was accompanied by medical summaries compiled 
by the veteran from his medical records.  He maintained 
that he was unable to stand without assistance and that 
his low back disability had been caused by a 20-foot fall 
during basic training in June 1944.  He indicated that he 
performed daily physical therapy and used a lumbar corset.  

The RO responded in December 1977 with a letter informing 
the veteran that his claims for service connection had 
been denied because the evidence was insufficient to 
support his claim.  The RO noted that evidence had been 
requested from the sources identified by the veteran.

The veteran testified before a panel at the RO in February 
1978.  He presented a written brief indicating that his 
back condition had become severe in 1960 and had steadily 
deteriorated.  He noted that the claimed flight accident 
involving his left limbs had caused no trouble until he 
suffered from knee pain and instability in 1955.  He 
indicated that he had suffered no other problems with the 
left limbs until December 1976.  He stated that he would 
not have applied for benefits if he were still employed, 
he had his aerospace retirement benefits and if he had 
medical insurance.  He also submitted his service history 
and a list of the factors he believed entitled him to 
service connection, to include a history of his medical 
conditions and a description of their current 
manifestations and severity.  

In a January 1979 letter the veteran related that neither 
accident he experienced in service seemed to present him 
with any major problems at the time they occurred, but had 
been "delayed action time bombs" which began to explode in 
1955, 1967, and 1976.  He maintained that the  service 
incidents had caused his current disabilities.  He argued 
that he had presented evidence in February 1978 that was 
adequate to substantiate his claims.

As part of his February 1979 substantive appeal, the 
veteran submitted voluminous evidence consisting of his 
contentions and copies of VA records and medical treatise 
material with the veteran's handwritten notes.  He also 
submitted copies of photographs of himself with 
handwritten comments.  He pointed out numerous alleged 
errors in his discharge physical and in RO documents.  A 
copy of a letter from a former service colleague mentioned 
a fall.  

In June 1979 the Board determined that left leg, left arm 
and back disabilities were not present in service and were 
not demonstrated until many years after service.  The 
Board concluded that in view of a lack of continuity of 
symptomatology of a back disability subsequent to service, 
and the veteran's failure to seek treatment for left leg 
and arm complaints until many years after service, service 
connection was not warranted.  

In February 1980 the veteran contacted his state 
representatives, who forwarded the correspondence to the 
Board.  The veteran maintained that VA's failure to grant 
service connected benefits was the result of incompetence 
and bias.  He alleged numerous errors in the adjudication 
of his claim and included copy of the Board's decision 
with handwritten marginal notes and a typed statement 
discussing the alleged errors.  The record reflects that 
the Chairman of the Board recalled the veteran's claims 
folder for further review, but that review resulted in a 
determination that the evidence failed to support service 
incurrence or continuity of symptoms.

The veteran sought to reopen his claim of entitlement to 
service connection in November 1982.  He submitted a copy 
of his Social Security Disability claim in which he had 
chronicled his claimed disabilities.  The Social Security 
Administration concluded that the veteran had been 
disabled since January 1977.  The veteran also tendered 
copies of previously submitted VA and private treatment 
records, as well as copies of fee slips and canceled 
checks.  In a chronological medical history, the veteran 
indicated that he had been treated by his family 
physician, Francis Huck, M.D. for low back pain and left 
leg pain from 1946 to 1955.  In addition, the veteran made 
allegations of errors on the part of VA in the 
adjudication of his claim and submitted a chronology of 
his claimed disabilities, which was duplicative of 
evidence previously submitted.

The veteran appeared at a hearing before an RO hearing 
officer in March 1983.  He read a statement relating to 
his claimed disabilities.  He described his disabilities 
as "time bombs" and stated that he was doing fine for many 
years after service, but currently fought a daily battle 
with his disabilities.  He described his recollections of 
his claimed in service injuries and presented documentary 
evidence in effort to support his claim.  He asserted that 
he complained of his injuries during his discharge 
physical, and that X-rays of his back had been taken at 
that time.  He testified that several months after service 
separation he had sought treatment from Dr. Huck, and had 
continued to received treatment until the mid-1950s.  He 
stated that he had attempted to obtain records of that 
treatment.

In conjunction with a July 1983 substantive appeal, the 
veteran submitted a copy of a report from Dr. Huck, dated 
in May 1955.  The veteran maintained that he had found the 
copy in his deceased father's papers, and that Dr. Huck 
must have given the medical records to his father.  He 
noted that he had given the original report to his new 
physician without having read it.  In his report, Dr. Huck 
noted that he had served as the veteran's physician since 
his birth.  On annual examination in May 1955, the 
physician noted occasional acute pain in the left forearm 
and wrist, with limited motion of the wrist and hand, as 
well as chronic pain and weakness of the left lower 
extremity.  He recalled that the veteran's 1946 annual 
examination resulted in findings of recent severe 
lacerations to the left upper and lower extremities, and a 
positive history of severe posterior impact to the 
lumbosacral and coccygeal spine.  In his substantive 
appeal, the veteran again alleged errors in the 
adjudication of his claim and fraudulent suppression of 
those errors.  He maintained that he had been suffering 
from the residuals of his claimed in service injuries for 
30 years.

In May 1984, the Board concluded that the evidence 
submitted by the veteran was not, in association with 
other evidence contained in the veteran's claims folder, 
sufficient to establish the onset of the veteran's back, 
left leg and left arm disabilities in service.  
Accordingly, the Board found that entitlement to service 
connection for the conditions had not been established.

The veteran responded with a statement repeating his 
contention that service connection was warranted and 
chronicling his basic contentions and actions in support 
of his claim.  He also listed his medical history.

In a July 1984 letter, the Chairman of the Board informed 
the veteran that the Board's May 1984 decision was final, 
but that he could reopen his claim at any time by 
furnishing evidence which established a new factual basis 
for the allowance of his claim.

The veteran again sought to reopen his claim in August 
1999.  He submitted a hand written statement describing 
his claimed in service injuries and their residuals.  He 
maintained that by the time he left the service he had 
severe back pain while standing in formation, and that 
when he went to the infirmary he was simply given aspirin.  
He noted that he had complained of back pain at his 
discharge physical.  With regard to his left arm and leg, 
he indicated that no X-rays had been taken when his wounds 
had been treated at the dispensary and that everything had 
healed well.  The veteran also submitted copies of morning 
reports, his service discharge physical examination and a 
June 1944 letter from a service colleague.  A September 
1999 letter also described the veteran's claimed in 
service injuries.  He indicated that no X-rays had been 
taken at the time of the injuries, and contended that he 
had complained of back pain at his discharge physical 
examination.  He requested a full review of all evidence 
of record.

In August 2000, the veteran submitted a statement 
regarding the background of his claim, alleged errors and 
distortions on behalf of VA, military medical corps laxity 
in the treatment of his claimed injuries and flaws in VA 
rating decisions.  He included photographs of himself in 
service and copies of X-rays taken years after service, 
with numerous marginal notes.

With his December 2001 substantive appeal, the veteran 
submitted further allegations of errors contained in VA 
decisions regarding his claim, to include copies of VA 
documents with hand written notes.  He discussed medical 
evidence contained in his claims folder, and submitted 
duplicate photographs, X-rays and medical evidence, all 
with hand written notes.

The veteran testified before the undersigned Member of the 
Board in August 2002.  He tendered duplicate copies of the 
materials that had been received with his substantive 
appeal.  He chronicled his service history, to include his 
claimed in service injuries.  He maintained that he had 
fallen from a 20-foot obstacle course wall, but had no 
back pain until six months later.  He denied having had X-
rays until 1967, when he saw Dr. Hall.  He indicated that 
he had not reported his in service injury to Dr. Hall.

The veteran also testified that in 1946 he was cut by a 
severed tow cable, and noted that a laceration on his left 
forearm reached the bone.  He indicated that stitches were 
required to close the wounds he incurred.  He argued that 
his left leg and arm disabilities were due to the injuries 
incurred during that accident.  The veteran testified that 
at the time he separated from military service, he had no 
problems with his left side.  He stated that it was not 
until 1956 that he sought treatment for residuals of those 
injuries.  He noted that no doctor had ever made any 
connection between his claimed in service injuries and the 
complaints pertaining to his left side.  

The veteran's testimony also included a chronological 
history of his claimed disabilities.  He indicated that he 
had no further information which would allow the 
procurement of any additional medical evidence in support 
of his claim.  He indicated that his first experience with 
a VA facility was in 1953, and that he did not seek 
further VA treatment until February 1977.  When asked 
about specific private providers that he had previously 
listed, the veteran indicated that he did not know of 
their current whereabouts.  During his hearing, the 
veteran also alleged errors on behalf of VA in the 
adjudication of his claims. 


II.  Veterans Claims Assistance Act of 2000

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefines VA's obligations with 
respect to notifying and assisting a claimant. See Pub. L. 
No. 106- 475, §§ 3-4, 114 Stat. 2096-2099 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A and 5107 
(West Supp. 2002)).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well 
as to claims filed before the date of the law's enactment, 
and not yet finally adjudicated as of that date.  See Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11- 2000 (2000).  Pertinent 
regulations that implement the Act recently were 
finalized.  Except as otherwise noted, those regulations 
also are effective November 9, 2000.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

The Board notes that the Act expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in section 5108 of this title." Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (codified at 38 U.S.C. § 
5103A(f) (West Supp. 2001)).  Because the veteran has not 
presented new and material evidence to reopen the claim on 
appeal, it does not appear that the duty to assist and 
notification provisions of the Act are applicable to this 
issue.  Moreover, as indicated above, because the petition 
to reopen was filed prior to August 29, 2001, any duties 
set forth in the revised version of 38 C.F.R. § 3.156(a), 
promulgated pursuant to the Act, are not applicable in 
this appeal.

In any event, however, the Board has determined that that 
all notification and development action needed to render a 
fair decision on the issue on appeal has been 
accomplished.  In this regard, the Board notes that the 
veteran has been put on notice as to the basis for the 
denial of the claim, and, hence, what is needed to support 
the application to reopen the claim for service connection 
for residuals of injuries incurred during a fall.  He also 
has been afforded various opportunities to present 
evidence and argument in support of the petition to 
reopen, to include an August 2002 hearing before the 
Board.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on 
notice of any additional existing and relevant evidence 
that, if obtained, would provide a basis to reopen the 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Under these circumstances, the veteran is not 
prejudiced by the Board's consideration of the claim on 
appeal at this time.


III.  Analysis

The veteran contends that service connection is warranted 
for low back, left leg, and left arm disabilities.  
Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  

As described previously, service connection for low back 
disability and disabilities of the left arm and leg was 
denied via a June 1979 Board decision.  Additionally, the 
Board determined in May 1984 that evidence submitted was 
not sufficient to establish the onset of the veteran's 
back, left leg and left arm disabilities in service.  The 
veteran has maintained that new and material evidence has 
been submitted in support of his claim, and that service 
connection is warranted.

Adjudication of the issue on appeal involves discussion 
and application of the laws governing finality and 
attempts to reopen previously denied claims.  Because the 
Board's 1984 denial of the claim is final (on the basis of 
the evidence then of record), and it is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7103; 38 C.F.R. § 20.1100.

Under pertinent law and VA regulations, as interpreted by 
the Court, VA may reopen and review a claim which has been 
previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). [Parenthetically, the Board 
notes that the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Because the petition 
to reopen in this appeal was filed prior to August 29, 
2001, the Board will apply the version of 3.156(a) in 
effect prior to August 29, 2001 (at time of the RO's 
December 1997 denial of the claim that is currently on 
appeal); that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations.]

Pursuant to 38 C.F.R. § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decision- makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material," in the sense that, when 
considered by itself or in connection with evidence 
previously assembled, it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, the claim to reopen fails on that basis and the 
inquiry ends.  38 C.F.R. § 3.156.  If the evidence is 
determined to be both new and material, VA reopens the 
claim and evaluates the merits after ensuring that the 
duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of 
all evidence submitted by a claimant since the last final 
denial of the claim on any basis (here, the Board 's May 
1984 denial) in determining whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence associated with the veteran's claims file 
since the Board's May 1984 denial consists of duplicates 
of VA adjudication documents with the veteran's hand 
written notes, duplicate medical records with the 
veteran's hand written notes, photographs of the veteran 
during service, duplicate copies of morning reports, 
duplicate copies of X-rays, the transcript of the 
veteran's hearing before the Board in August 2002 and 
various written statements from the veteran.  However, the 
Board finds that the evidence submitted by the veteran is 
duplicative of evidence previously submitted, and is 
therefore by definition, not new.  Thus, this evidence 
affords no basis upon which the veteran's claim may be 
reopened.  Under these circumstances, the Board must 
conclude that none of the documentary evidence added to 
the claims file since May 1984 constitutes new and 
material evidence sufficient to reopen the claims of 
entitlement to service connection for low back, left leg 
and left arm disabilities.

To the extent that the veteran's August 2002 hearing 
testimony and various statements by the veteran have been 
offered in an attempt to establish that the veteran 
currently has residuals of injuries incurred during 
service, the Board notes that such evidence constitutes, 
essentially, reiterations of the veteran's assertions made 
in connection with the prior (May 1984) denial, and, thus, 
cannot be considered "new" within the meaning of 38 C.F.R. 
§ 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  In any event, as the veteran is not shown to 
possess the appropriate medical expertise and training to 
competently offer an opinion as to whether he currently 
has residuals of injuries incurred during his active 
military service, any statements purporting to do so 
cannot constitute material evidence.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For these reasons, the 
unsupported lay statements, even if new, can never serve 
as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that 
none of the evidence associated with the claims file since 
the May 1984 Board decision, when viewed either alone or 
in light of the evidence previously of record, tends to 
indicate that the veteran currently has residuals of 
injuries incurred in a fall during his military service.  
The Board notes that it has been given no reason to doubt 
the veteran's veracity and appreciates the effort that he 
has invested in attempt to support his claim.  However, 
the evidence added to the record since the Board's May 
1984 decision fails to support a finding that the 
veteran's current disabilities are related to his claimed 
in service injuries or to any other event during the 
veteran's military service.  As such, none of the evidence 
is new and material for the purpose of reopening the 
claim, and the May 1984 denial of the claim remains final.


	(CONTINUED ON NEXT PAGE)



ORDER

In the absence of new and material evidence, the petition 
to reopen a claim of entitlement to service connection for 
low back disability is denied.

In the absence of new and material evidence, the petition 
to reopen a claim of entitlement to service connection for 
left leg and arm disability is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

